Citation Nr: 1128207	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-31 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carcinoid syndrome with metastatic cancer from the small bowel to the liver, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for history of acute hepatitis (non-viral), to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1972, including service in the Republic of Vietnam.  His decorations include the Combat Action Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claims.  

This matter was previously before the Board in October 2010 at which time it was remanded so that he may be scheduled for a personal hearing over which a Veterans Law Judge of the Board would have presided while at the RO.  However, in December 2010, the Veteran withdrew his request for a hearing.  The case is now returned to the Board. 

The issue of service connection for carcinoid syndrome with metastatic cancer from the small bowel to the liver, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The post-service medical evidence does not demonstrate any current objective diagnoses of active hepatitis; nor was cirrhosis of the liver manifested to a compensable degree within one year following separation from service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for history of acute hepatitis (non-viral), to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2005 and August 2006 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).  Hepatitis is not among the specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is warranted.

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See, also, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that service connection is warranted for a history of acute hepatitis (non-viral), to include as due to Agent Orange exposure, that was first manifested during his period of active service.

The Veteran's service treatment records reveal that in December 1967, he was treated for reported upset stomach and diarrhea.  The impression was enteritis, probably viral etiology.  A sick call treatment record dated in May 1969 shows that he reported a two week history of a burning sensation in his stomach and rectum.  There were also headaches, but no nausea, vomiting, or anemia.   There was no relationship to meals or intolerance to food.  The examination was negative except for irritated anus.

A sick call treatment record dated in December 1969 shows that the Veteran reported a four to six week history of malaise, yellow discoloration of eyes, intermittent nausea, and no dark urine.  Exposure to hepatitis on injections was indicated.  The impression was hepatitis, rule out mono infection.

A service treatment record from the Chelsea Naval Hospital in Massachusetts, dated in February 1970, shows that the Veteran was treated for reported fatigability and sclera icterus.  The diagnosis was infectious mononucleosis with hepatic involvement.

The Veteran's separation report of medical examination dated in April 1962 does not show that he had any symptoms associated with hepatitis or any other liver disorder at discharge.

Subsequent to service, a hospital treatment record from Canonsburg General Hospital dated in July 1984 shows that the Veteran was diagnosed with diarrhea with hematochezia, probably self limited infectious process; severe anemia; recent weight loss; history of appendectomy; and history of hepatitis.

A surgical pathology report from the St. Clair Memorial Hospital dated in June 1993 shows that the Veteran was diagnosed with metastatic tumor composed of nests of rather regular epithelial cells, consistent with metastatic carcinoid; and liver tissue showing severe fatty metamorphosis with portal fibrosis and disruption of architecture - if process diffuse, then it would be consistent with cirrhosis.

A hospital treatment record from Canonsburg General Hospital dated in March 1995 shows that the Veteran was diagnosed with small bowel perforation; staphylococcal hominis bacteremia; hypertension; and carcinoid syndrome.

Private urology treatment records dated in September 2004 show that the Veteran was diagnosed with metastatic carcinoid; adenocarcinoma of the prostate; and elevated prostate-specific antigen; and chronic anticoagulation.

A VA examination report dated in September 2005, in pertinent part, shows that the Veteran reported a history of hepatitis in service.  The examiner noted the Veteran's history as set forth above, to include the inservice scleral icterus and fatigue, and indicated that it had resolved in service.  There was no current jaundice.  There was fatigue, but it was thought to be related to other diseases.  The Veteran was receiving no treatment for hepatitis.  The diagnosis was past acute hepatitis in service, resolved.  The examiner indicated that there was no current hepatitis.  It was explained that the type of hepatitis in service had not been established, but that current testing showed he did not have a history of viral hepatitis A, viral hepatitis B, or viral hepatitis C of the liver.  The Veteran was also noted to have current cirrhosis of the liver, but could not provide an opinion as to a relationship with the inservice hepatitis, because such knowledge was not available in the medical literature and any opinion would be speculation.

VA outpatient treatment records dated from November 2005 to June 2006 do not show that the Veteran was being treated for any current hepatitis.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board finds that the weight of the evidence is against the claim as there is no competent medical evidence that the Veteran has currently has active hepatitis that is etiologically related to his period of active service.

The Veteran's service treatment records establish only that the he had acute hepatitis during service.  The record fails to show any evidence that the Veteran had active hepatitis at any time after separation from service.  The VA laboratory findings in September 2005 established that the Veteran did not have a history of viral hepatitis A, viral hepatitis B, or viral hepatitis C of the liver, and that he currently had no residual effects of the acute hepatitis that was manifested in service.

While the Veteran appears to have had hepatitis in service, there is no evidence that he currently suffers from active hepatitis or any related liver disease or dysfunction. As to his assertion of current hepatitis, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Examples of the kind of medical condition that a layperson is competent to identify are found in Barr (varicose veins) and in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).  An example of the kind of medical condition of which a layperson is not competent to identify is found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) (bronchial asthma).  Hepatitis clearly falls into the latter class.  Hence, 
the Veteran's statements that he currently has active hepatitis are not competent evidence.

No competent evidence of record shows that the Veteran currently has hepatitis or has had hepatitis at any time since service.  As stated above, a service connection claim must be accompanied by evidence which establishes that the Veteran currently has the claimed disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present hepatitis, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Because the preponderance of the evidence shows that the Veteran does not have active hepatitis, service connection for hepatitis cannot be granted and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for history of acute hepatitis (non-viral), to include as due to Agent Orange exposure, is denied.


REMAND

Unfortunately, another remand is required in this case as to the issue of service connection for carcinoid syndrome with metastatic cancer from the small bowel to the liver, to include as due to Agent Orange exposure.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In his Veteran's Application For Compensation And/or Pension (VA Form 21-526) received in January 2005, the Veteran appears to indicate that his carcinoid cancer began in December 15, 1992, and that he received treatment at the Moffit Cancer Clinic in Tampa, Florida, from November 15, 1993, to the present.  A review of his claims file reveals that treatment records from the Moffit Cancer Clinic have not been associated with his claims file.  As such, on remand the RO/AMC must endeavor to obtain the identified private medical treatment records of the Veteran.  Following receipt of the identified private medical records, the need for further examination of the Veteran is left to the discretion of the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and request that he forward any private treatment records from the Moffit Cancer Clinic in Tampa, Florida, from November 15, 1993, to the present.  He must also be provided with an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and the RO/AMC must endeavor to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran or from the identified medical care provider, such shall be associated with the claims file.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  Following receipt of any additional medical records, the need for further examination of the Veteran or the need for an additional medical opinion is left to the discretion of the RO/AMC.  If further action is required, it must be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


